                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 DALLAS ROBINSON,

            Plaintiff,

            v.                                           Case No. 18-CV-2509-JAR-TJJ

 BRANDY ROBINSON,

            Defendant.


                 ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on the Report and Recommendation filed on October 16,

2018 (Doc. 5). Fourteen days having passed, and no written objections being filed to the

proposed findings and recommendations filed by Magistrate Judge Teresa J. James, and after a

de novo determination upon the record pursuant to Fed. R. Civ. P. 72(b), the Court accepts the

recommended decision and adopts it as its own.

       IT IS THEREFORE ORDERED BY THE COURT that that in accordance with the

October 16, 2018 Report and Recommendation (Doc. 5), the Plaintiff’s motion to proceed in

forma pauperis (Doc. 3) is DENIED and Complaint (Doc. 1) is DISMISSED for failure to state

a claim upon which relief may be granted.

       IT IS SO ORDERED.

       Dated: November 5, 2018
                                                     S/ Julie A. Robinson
                                                     JULIE A. ROBINSON
                                                     UNITED STATES DISTRICT JUDGE




                                                 1
